Citation Nr: 0014141	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  99-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from February 1951 to January 1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an September 1997 
rating decision from the Atlanta, Georgia, Regional Office 
(RO), which, in pertinent part, denied service connection for 
the cause of the veteran's death.  The appellant perfected a 
timely appeal to that decision.


FINDINGS OF FACT

1.  The official death certificate discloses that the veteran 
died on February 25, 1997, at the age of 69.  The immediate 
cause of death as reported on the official certificate of 
death was transitional cell carcinoma.  The other significant 
conditions contributing to death but not resulting in the 
underlying cause were cachexia, bone metastases, right 
hydronephrosis, and hepatic hemorrhagic infarct.

2.  At the time of the veteran's death, service connection 
was in effect for chronic prostatitis, evaluated as 10 
percent disabling.

3.  There is no competent medical evidence linking 
transitional cell carcinoma, cachexia, bone metastases, right 
hydronephrosis, or hepatic hemorrhagic infarct to service.

4.  There is no competent medical evidence establishing a 
causal relationship between the veteran's service-connected 
chronic prostatitis and the cause of his death.

5.  There is no competent medical evidence which shows that 
the veteran's service-connected chronic prostatitis 
accelerated his death or rendered him materially less capable 
of resisting the effects of the cause of his death.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet.App. 513 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 1991).

Furthermore, service connection will be granted for a 
malignant tumor, if it is manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection for the cause of the veteran's death may 
be established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C. F. R. § 3.312.

The official death certificate discloses that the veteran 
died on February 25, 1997, at the age of 69.  The immediate 
cause of death as reported on the official certificate of 
death was transitional cell carcinoma.  The other significant 
conditions contributing to death but not resulting in the 
underlying cause were cachexia, bone metastases, right 
hydronephrosis, and hepatic hemorrhagic infarct.  It was 
indicated that an autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for chronic prostatitis, evaluated as 10 percent 
disabling since May 1954.  Further, documents of record 
establish that the appellant is the veteran's widow.

The service medical records do not show complaints or 
findings of any transitional cell carcinoma, cachexia, bone 
metastases, right hydronephrosis, or hepatic hemorrhagic 
infarct.

The initial post service report of a Department of Veteran's 
Affairs (VA) general medical examination conducted in June 
1954 does not show any clinical evidence of transitional cell 
carcinoma, cachexia, bone metastases, right hydronephrosis, 
or hepatic hemorrhagic infarct.

A VA surgical pathology report dated on August 8, 1996, 
showed that the veteran underwent a biopsy of his bladder and 
the postoperative diagnosis was right hydronephrosis.  It was 
noted that there was no evidence of any tumor in the 
prostatic urethra, and that the prostate urethra was 
indicated to have been normal.

A VA outpatient treatment record dated on August 14, 1996, 
included a diagnosis of bladder cancer muscle invasion T2 
nephrectomy.

A summary of VA hospitalization dated from September 1996 to 
October 1996 included diagnoses of metastatic transitional 
cell carcinoma of the bladder and benign prostate 
hypertrophy.

A VA surgical pathology report dated in October 1996 included 
a postoperative diagnosis of bladder cancer.

A summary of VA hospitalization dated from November 1996 to 
January 1997 included diagnoses of bladder cancer with bone 
metastases L1, Stage IV and low back pain, status post 
nephrectomy and status post radiation therapy.

A summary of the veteran's terminal hospitalization from a VA 
medical facility in February 1997 included diagnoses of 
bladder carcinoma and delirium.  It was noted that the 
veteran was a 68 year old man with Stage IV transitional cell 
carcinoma of the bladder with delirium and progressive 
deterioration.  It was also noted that the veteran admitted 
for terminal care; that he expired on February 25, 1997; and 
that his family gave consent for an autopsy.

A VA autopsy report dated in February 1997 included clinical 
diagnoses of carcinoma of the urinary bladder and respiratory 
distress.

The appellant testified at a RO hearing in April 1997 that 
the veteran's service-connected chronic prostatitis 
contributed to the cause of his death.  She stated that the 
veteran complained of pain below the abdomen during his 
lifetime, but refused to go see a doctor.  She reported that 
the veteran was unable to achieve an erection during the 
1970's, and that he still would not see a doctor.  She 
indicated that the veteran went to the VA when voiding 
problems developed and that he underwent a biopsy of his 
prostate.  She mentioned that she was told of the veteran's 
carcinoma of the bladder after testing in 1996.  She said 
that she did not have a medical statement indicating that the 
veteran's service-connected prostatitis contributed to the 
cause of his death.

To summarize, the service medical records reflect no 
complaint or finding relative to transitional cell carcinoma, 
cachexia, bone metastases, right hydronephrosis, or hepatic 
hemorrhagic infarct.  Additionally, there is no evidence of 
carcinoma of the bladder to a compensable degree within one 
year following his separation from his period of active 
service.  Moreover, the first clinical indication of 
carcinoma of the bladder was in 1996, which was many years 
following the veteran's period of active service.

The appellant asserts in part that the veteran died as a 
result of his service-connected chronic prostatitis.  A lay 
person is competent to describe a symptom of a disease or 
disability.  However, when the question involves medical 
causation, the appellant's assertions are not sufficient to 
establish a well-grounded claim in this case because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

The appellant has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
record, which reasonably links transitional cell carcinoma, 
cachexia, bone metastases, right hydronephrosis, or hepatic 
hemorrhagic infarct to the veteran's period of active 
service.  Additionally, there is no competent medical 
evidence of record, which establishes a causal relationship 
between the cause of the veteran's death and his service 
connected chronic prostatitis, or that the service-connected 
chronic prostatitis resulted in debilitating effects and 
general impairment of the veteran's health, which rendered 
him materially less capable of resisting the cause of his 
death.

Consequently, in the absence of competent medical evidence of 
a nexus between transitional cell carcinoma, cachexia, bone 
metastases, right hydronephrosis, or hepatic hemorrhagic 
infarct and military service, or between the service-
connected chronic prostatitis, and the veteran's death, the 
claim is not well-grounded and must be denied.  See Caluza, 
supra.

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO, sufficient to inform 
the appellant of the elements necessary to complete her 
application for service connection for the cause of the 
veteran's death.  Moreover, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if obtained, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

